                                           Case 5:19-cv-04257-BLF Document 14 Filed 10/21/20 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     NORMAN CLANCY,                                     Case No. 19-cv-04257-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF'S
                                   9             v.                                         REQUEST FOR RELIEF FROM
                                                                                            JUDGMENT
                                  10     ALLSTATE INSURANCE,
                                                                                            [Re: ECF 13]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                              On October 6, 2020, Pro se plaintiff Norman Clancy filed an amended complaint, see ECF
                                  13
                                       11, in a case in which judgment has already been entered, against him. See Judgment, ECF 10.
                                  14
                                       The Court struck this complaint on October 7, 2020, and instructed Mr. Clancy that if he wanted
                                  15
                                       the Court to set aside its judgment against him, he needed to move for relief from judgment under
                                  16
                                       Fed. R. Civ. Pro. 60(b)(1), showing either mistake, inadvertence, surprise, or excusable neglect
                                  17
                                       that justified the Court relieving him of the final judgment. See Order, ECF 12. The Court was
                                  18
                                       also clear that this needed to be filed by October 17, 2020, which marked one year after the
                                  19
                                       judgment had been entered against him and the deadline for relief under Rule 60(b). Id.
                                  20
                                              On October 19, 2020—the Monday after the one-year deadline—Mr. Clancy filed another
                                  21
                                       “amended complaint.” See Am. Compl., ECF 13. It does not contain any claims against Defendant
                                  22   but instead contains his explanation for his delay in filing, which includes medical hardship. Id.
                                  23   For this reason, the Court construes this as Mr. Clancy’s Rule 60(b) motion.
                                  24          Mr. Clancy has still failed to file a proper motion to proceed in forma pauperis, and a sua
                                  25   sponte screening pursuant to 28 U.S.C. § 1915 establishes that he has failed to allege facts
                                  26   showing personal jurisdiction over Defendant in this Court. This case was initially dismissed on
                                  27   the merits for failure to state a claim upon which relief could be granted. See Order Adopting R. &
                                  28   R., ECF 9. In a 28 U.S.C. § 1915(a) screening, Judge Cousins instructed Mr. Clancy that his
                                           Case 5:19-cv-04257-BLF Document 14 Filed 10/21/20 Page 2 of 3




                                   1   complaint must contain “a short and plain statement of the court’s jurisdiction.” Order 2, ECF 5.

                                   2           “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

                                   3   over persons.” Walden v. Fiore, 571 U.S. 277, 283 (2014) (quoting Daimler AG v. Bauman, 571

                                   4   U.S. 117, 125 (2014)); see also Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800

                                   5   (9th Cir. 2004) (“[T]he district court applies the law of the state in which the district court sits.”).

                                   6   California’s long-arm statute is coextensive with federal due process requirements.

                                   7   Schwarzenegger, 374 F.3d at 800-01. “The Due Process Clause of the Fourteenth Amendment

                                   8   constrains a State’s authority to bind a nonresident defendant to a judgment of its courts.”

                                   9   Walden, 571 U.S. at 283. “Although a nonresident’s physical presence within the territorial

                                  10   jurisdiction of the court is not required, the nonresident generally must have ‘certain minimum

                                  11   contacts . . . such that the maintenance of the suit does not offend traditional notions of fair play

                                  12   and substantial justice.’” Id. (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
Northern District of California
 United States District Court




                                  13           A federal district court may exercise either general or specific personal jurisdiction over a

                                  14   nonresident defendant. Daimler, 571 U.S. at 126–27. General jurisdiction exists when the

                                  15   defendant’s contacts “are so continuous and systematic as to render [it] essentially at home in the

                                  16   forum State.” Id. at 127 (internal quotation marks and citation omitted). A nonresident that is

                                  17   subject to the court’s general jurisdiction may be sued for claims “arising from dealings entirely

                                  18   distinct” from the forum-related activities. Id. (internal quotation marks and citation omitted). In

                                  19   contrast, specific jurisdiction exists when the defendant’s contacts with the forum state are more

                                  20   limited but the plaintiff’s claims arise out of or relate to those contacts. Id. at 126-127. A

                                  21   defendant’s contacts with a resident of the forum state alone are insufficient to establish personal

                                  22   jurisdiction – to satisfy due process, “the defendant’s suit-related conduct must create a substantial

                                  23   connection with the forum State.” Walden, 571 U.S. at 284.

                                  24           Mr. Clancy alleges that Defendant Allstate is incorporated in Illinois and has its principal

                                  25   place of business in Illinois. Am. Compl. 6. He also lists a Dallas, Texas, address for the

                                  26   Defendant. Am. Compl. 4. Accordingly, there is no basis for general personal jurisdiction over

                                  27   Defendant.

                                  28           As to specific jurisdiction, Mr. Clancy states, “Allstate, is an insurance company
                                                                                           2
                                           Case 5:19-cv-04257-BLF Document 14 Filed 10/21/20 Page 3 of 3




                                   1   authorized to do and/or doing business in California, and subject to the jurisdiction of this

                                   2   Honorable Court.” Am. Compl. 8. This conclusory statement is not enough to establish personal

                                   3   jurisdiction. Further, Mr. Clancy informed the Court in his Rule 60(b) motion that the destroyed

                                   4   house at the heart of this dispute is located in New York and subject to an interpleader action in

                                   5   the Southern District of New York. See ECF 13. Mr. Clancy has not alleged a single fact

                                   6   connecting Defendant to the state of California. For these reasons, the Court DENIES the Rule

                                   7   60(b) motion. The original judgment remains in place.

                                   8
                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: October 21, 2020

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        BETH LABSON FREEMAN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
